UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7384



JIMMY G. BLAKELY,

                                            Petitioner - Appellant,

          versus


GREENVILLE COUNTY JUDICIAL SYSTEM; STATE OF
SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-98-2313-21-BD)


Submitted:   February 23, 1999             Decided:   March 10, 1999


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy G. Blakely, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Blakely appeals the district court’s denial of relief on

his challenge to pending state court criminal proceedings.      Our

review of the record reveals that the district court properly

denied relief. If Blakely’s action is construed as a habeas corpus

petition, his failure to exhaust state remedies precludes relief.

See 28 U.S.C.A. § 2254(b)(1) (West 1994 & Supp. 1998); Braden v.

30th Judicial Circuit Court, 410 U.S. 484, 489-92 (1973).   Second,

if the action is construed as a mandamus petition, relief was

properly denied because mandamus relief may only be granted when

the petitioner has a clear right to the relief sought and there are

no other means to obtain the relief requested.     See In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).     Blakely may raise his chal-

lenges to the state court prosecution by appeal in the state system

and, after exhaustion of state remedies, in a habeas corpus peti-

tion in federal court.    Finally, the Younger abstention doctrine

precludes awards of damages or injunctive relief that would affect

pending state criminal proceedings absent extraordinary circum-

stances not present in this action.     See Younger v. Harris, 401

U.S. 37, 54 (1971).   Thus, we affirm the district court’s order and

deny Blakely’s petition for mandamus relief filed in this court.

We grant Blakely’s motion for leave to proceed in forma pauperis.

We dispense with oral argument because the facts and legal conten-




                                  2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        AFFIRMED




                                3